Citation Nr: 0934661	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression, 
secondary to service-connected left knee, tinnitus, hearing 
loss, back, left shoulder, neck and right shoulder 
disabilities. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1991 to May 1993. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for PTSD and depression.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a diagnosis of PTSD is related to the Veteran's active 
military service. 

2.  The preponderance of the evidence is against a finding 
that the Veteran's depression is related to his active 
military service or any service-connected disability. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  Depression was not incurred in or aggravated by active 
military, nor caused by, proximately due to, or aggravated 
by, any service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  
The Veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 C.F.R. § 3.304(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  It is also noted 
that service connection may be granted for a disability that 
is proximately due to and/or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (Oct. 18, 1999). 

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b). 

II.  Analysis 

PTSD

The Veteran maintains that service connection for PTSD is 
warranted based on several events, which occurred while he 
was serving off the Coast of Africa.  The Veteran alleges 
four different occurrences causing his stressors.  The first 
was in a statement in support of his claim, received in 
August 2004, where the Veteran asserted that while on board 
the U.S.S. William H. Standley he was assigned to the five-
inch gun magazine during drills and firing operations.  The 
Veteran asserted that the noise from the gun firing caused 
him stress.  The Veteran also reported that during a storm he 
was thrown violently around the ship and dislocated his knee.  
He stated that the injury caused him to panic during storms, 
for fear he would reinjure his knee.  The Veteran reported 
another incident where he was placed in the disciplinary 
barracks, after the U.S.S. William H. Standley left port 
without him.  In 2005, a year after his initial claim, the 
Veteran asserted that when serving on board the U.S.S. 
William H. Standley in 1993, he was responsible for pulling 
bodies out of the Hong Kong Harbor after a tanker ship ran 
over a Chinese patrol boat.  The Veteran reported that there 
were casualties. 

The Veteran's service personnel records do not show that he 
was a combat Veteran.  His DD-214 shows that his specialty 
was in infantry, gun crews and seamanship specialist.  The 
Veteran was awarded a National Defense Service Medal, 
Southwest Asia Service Medial with Bronze Service Star and 
Sea Service Deployment Ribbon.  As the Veteran is not a 
combat Veteran, his service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 
16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  U.S. Army and Joint Services 
Records Research Center (JSRRC) confirmed that in November 
1992, upon arrival in Hong Kong, the U.S.S. William H. 
Standley conducted a rescue at sea, helping to recover 15 
survivors of a People's Republic of China (PRC) patrol boat, 
which had collided with an unknown ship.  See JSCRRC reply 
dated 6/08.  The other stressors proffered by the Veteran 
could not be verified. 

The independently verified stressor is sufficient to show 
that the Veteran had an in service stressor.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
a rocket attack at a large base in Vietnam may be a 
sufficient PTSD stressor, and a Veteran's claimed personal 
exposure to the rocket attack will be satisfactorily 
corroborated by his presence with his unit, which was known 
to be generally exposed to the rocket attack.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

An unidentified testimonial included in the Veteran's file 
noted that the author of the testimonial served on the U.S.S. 
William H. Standley during the period described and remembers 
pulling Chinese Sailors from the Hong Kong Harbor, however he 
does not remember any deaths.  He states that the U.S.S. 
Standley never fired into Somalia and the Veteran's 
statements are inaccurate.

A review of the Veteran's service treatment records shows no 
complaints of depression or nervous trouble.  The Veteran's 
May 1991 examination was normal and showed no depression, 
excessive worry or nervous trouble of any sort.  The 
Veteran's April 1993 separation examination was normal and 
showed no depression or excessive worry.  In addition, there 
are no records showing that the Veteran was held in 
disciplinary barracks.  

The Veteran's post service medical records show that he was 
seen for depression and polysubstance alcohol abuse beginning 
in 1997.  The Veteran showed a history of polysubstance 
abuse, poor impulse control and had engaged in multiple 
conflicts with others.  The records also indicate that he was 
suicidal on many occasions beginning in grammar school.

In December 1997, the Veteran sought treatment for 
depression.  The Veteran provided a history of multiple 
psychiatric admissions in California for depression, violent 
tendencies and plans of suicide.  The Veteran reported his 
first plan of suicide at age 20 while in service, but no 
service treatment records show evidence of an attempt.  The 
Veteran reported that he was recently arrested for aggravated 
assault and destruction of property and reported using 
alcohol and marijuana.  His father and sister had depression 
and his grandfather killed himself.  The examiner stated that 
the Veteran had a history of treatment for depression and 
perhaps mood fluctuations.  The examiner stated the need to 
rule out bipolar disorder, mood disorder secondary to alcohol 
and drug use, depression, borderline personality disorder or 
a combination of these disorders.  

In January 1998, the Veteran appeared for treatment admitting 
to cocaine use.  The examiner reassessed the Veteran and 
diagnosed polysubstance dependence and depressive disorder 
with anxiety.  The Veteran was admitted to Atlanta VA Medical 
Center due to substance dependence.  The examiner noted that 
the Veteran's history is significant for frequent physical 
altercations since grammar school and has been arrested over 
20 times since the age of 16.  The Veteran also reported 
chronic suicidal thoughts since childhood.  A January 1998 
notation stated that the Veteran tries to manipulate the 
staff to get what he wants.  The Veteran began to display 
violence towards fellow patients and officers and put his 
hand through a window, endangering himself and others.  The 
diagnosis of polysubstance dependence and depressive disorder 
was maintained along with the Axis II diagnosis of antisocial 
personality disorder with narcissistic traits.  The Veteran 
was incarcerated for a period of time due to this incident.  
A psychologist from VA Medical Center in Atlanta spoke to an 
Agent from the Dekalb County jail who reported that the 
Veteran tried to hang himself from a showerhead while in 
jail.  

In 2001 the Veteran was sent to prison for three years after 
attempting to steal his mother's car and threatening her with 
a knife.  Records dated in 2004 stated that the Veteran had 
extensive difficulties dealing with his father and the two 
were advised to seek counseling to deal with their problems.  
In August 2006, the Veteran received a diagnosis of PTSD 
related to Gulf and Somalia Campaigns.  November 2006 records 
show that the Veteran was asked what his stressors were and 
replied "people stress him."  The examiner provided an Axis 
I diagnosis of malingering in order to obtain room and board.  
The Axis II diagnosis was antisocial personality disorder and 
no diagnosis of PTSD was provided.  

The Veteran received his first VA examination in May 2007.  
The examiner had the opportunity to interview the Veteran and 
review his entire case file.  The Veteran reported that his 
father had PTSD and that this did not cause him any 
particular distress.  The Veteran reported that he feared 
mines exploding in the water and heard an announcement that 
he was being fired upon by Iraqi missiles.  The Veteran also 
reported being jumped on and beaten by five men.  This trauma 
was not mentioned before.  The examiner stated that the 
Veteran was inconsistent and details of his history were 
unreliable.  The examiner noted that the Veteran was very 
volatile and that he was acting consistently with the 
characteristics of a person with personality disorder, 
falling in the category of narcissistic, antisocial and 
borderline traits.  The examiner noted that personality 
disorder by definition predates PTSD, but there was no 
evidence that he met the criteria for PTSD prior to service.  
The examiner assigned an axis I diagnosis of PTSD and an axis 
II diagnosis of personality disorder.  The examiner noted 
that the Veteran clearly described stressors sufficient to 
cause PTSD, such as being fired upon in a theater of battle.  
The examiner stated that the Veteran suffers from PTSD, 
complicating probable pre-morbid personality disorder.  The 
examiner stated that the Veteran's PTSD is complicated by a 
history of substance abuse.  The Board notes that there is no 
evidence that the Veteran was fired upon in service.  

The Veteran received a VA examination in April 2009.  The 
examiner had the opportunity to interview the Veteran and 
review his case file.  The examiner discussed the Veteran's 
extensive history, including his polysubstance abuse and 
history of violence.  The examiner noted that the Veteran 
complained of suicidal ideation all his life.  The examiner 
noted that the Veteran's records from 1998 make no mention of 
PTSD but show that he had altercations with his mother 
resulting in police intervention.  Records from 2004 and 2005 
show no diagnoses of PTSD and 2006 records show the Veteran 
to be malingering.  The examiner noted that the Veteran was 
given a diagnosis of PTSD in 2006, after asserting that his 
stressors were being shot at by Iraqi missiles.  The examiner 
noted that minimal details were provided regarding the PTSD 
stressors.  When questioned by the April 2009 examiner 
regarding his stressors, the Veteran reported being on the 
U.S.S.  Standley for nine months being a gunner and being 
frightened of missiles.  He also admitted that he did not 
have direct contact with any of the dead bodies.  The Veteran 
stated that he did not see any dead bodies or destruction but 
saw pictures of it afterwards.  The Veteran was non-specific 
regarding his triggers and finally stated that "people" are 
his triggers.  The Veteran stated that he is afraid of guns 
and does not own any; the examiner noted that the Veteran is 
not allowed to own any guns due to his prison time.  The 
Veteran added that while his father and grandfather served in 
wars and caused him severe emotional trauma, his home life 
was without incident.  This statement was in direct 
contradiction with what the Veteran stated in past 
evaluations.  The examiner provided diagnoses of intermittent 
explosive disorder, depressive disorder, anxiety disorder and 
polysubstance dependence.  The axis II diagnosis was 
personality disorder, severe, with narcissistic, borderline 
and antisocial traits.  The examiner stated that the Veteran 
did not make satisfactory adjustment prior to entering 
service.  There is significant evidence showing that the 
Veteran had a difficult family background, used substances 
before entering service and also had problems with the legal 
system prior to entering service.  The examiner stated, 
"[t]he Veteran had significant early life disturbances of 
conduct that would predict a psychiatric and psychosocial 
adjustment problem as an adult."  The examiner noted that 
the Veteran primarily has issues with discrete episodes of 
failure to resist aggressive impulses that have resulted in 
serious assaultive acts and destruction of property.  The 
examiner went on to state that the Veteran's aggressive 
behavior is grossly out of proportion to the precipitating 
psychosocial stressor and for that reason a diagnosis of 
intermittent explosive disorder was provided.  The examiner 
stated that the Veteran does not meet the criteria for the 
diagnosis of PTSD based upon the rescue of survivors and that 
his anger stems from his personality disorder.  The examiner 
added that the Veteran's primary problem is personality 
disorder with extensive clinical history to support his 
theory.  

The Board has carefully weighed the evidence of record, 
including the lay statements from the Veteran's father 
contending that the Veteran changed when he returned from 
service and was distant and easily angered.  However, the 
Board finds that the Veteran is not entitled to service 
connection for PTSD.  

The Board concedes that the Veteran has a verified stressor 
regarding rescuing a boat in Hong Kong.  However, even 
conceding the in-service stressor, the medical evidence 
preponderates against the Veteran's claim.  The Veteran 
displayed depressive and destructive tendencies pre-dating 
his youth.  The Veteran's original diagnosis was a 
personality disorder.  The first diagnosis the Veteran 
received regarding PTSD related the disability to his feeling 
tapped when on the U.S.S. Standley and being shot at by 
missiles.  As discussed above, there is no evidence that the 
Veteran was shot at or that missiles were anywhere near his 
ship.  In addition, the Veteran made no mention of rescuing 
the patrol boat and therefore the diagnosis of PTSD was not 
related to a confirmed stressor.  The second diagnosis of 
PTSD received in May 2007, also linked the Veteran's PTSD 
with being fired upon and being in a dangerous job, these 
events were not corroborated and the assertion of being in a 
dangerous job is too vague to substantiate a stressor.  
Regarding the Veteran's multiple, unverified allegations of 
stressors in service, these alleged stressors must be 
independently verified to support a claim for service 
connection for PTSD.  38 C.F.R. § 3.304(f); Cohen, supra.  
Further, the Veteran's statements are significantly lacking 
in credibility, because he has made statements in the record, 
and has been assessed by examining psychiatric personnel as, 
in essence, lacking credibility as a historian.  See Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007), (credibility is 
based upon "a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").  As detailed above, the Veteran has a plethora of 
pre and post service abusive behavior.  His recounting of his 
service stressors frequently changed and there is no evidence 
that he was exposed to dead bodies or to missiles.  The 
Veteran was also found to be inconsistent with his testimony 
and malingering.  Therefore, the Veteran does not have a 
diagnosis of PTSD that is linked to his confirmed stressor.  

The April 2009 VA examiner extensively reviewed the Veteran's 
file and found the Veteran's history consistent with a 
personality disorder.  The examiner noted the Veteran's 
inconsistencies in retelling his stories and noted that his 
behavior was consistent with a person diagnosed with 
borderline personality disorder.  While two examiners linked 
the Veteran's PTSD with a traumatic event, the event was not 
specified and was not definitively linked with service.  The 
Veteran also refused to state his triggers with any 
specificity and admitted that he never saw dead bodies.  The 
April 2009 examiner provided no diagnosis of PTSD, 
specifically stated that the Veteran does not meet the 
criteria for the diagnosis of PTSD based upon the rescue of 
survivors, and linked the Veteran's symptomatology with 
personality disorder and poly-substance abuse.  The Board 
heavily relies on this opinion. 

Under the circumstances presented in the case, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD, and 
therefore the claim for service connection for PTSD must be 
denied.  The benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Depression 

The Veteran asserts that he is entitled to service connection 
for depression as secondary to his service-connected left 
knee, tinnitus, hearing loss, back, left shoulder, neck and 
right shoulder disabilities.  The Veteran has a current 
diagnosis of depression and is service-connected for left 
knee, tinnitus, hearing loss, back, left shoulder, neck and 
right shoulder disabilities.  

Thus, the crux of this case rests upon whether there is 
probative medical evidence demonstrating that the Veteran's 
depression was proximately due to or the result of his 
service-connected disabilities.  In this regard, the Board 
finds that the probative and persuasive evidence weighs 
against the Veteran's claim.  

Of record are medical records showing that the Veteran was 
seen for depression and polysubstance alcohol abuse beginning 
in 1997.  The Veteran showed a history of polysubstance 
abuse, poor impulse control and had engaged in multiple 
conflicts with others.  The records also indicate that he was 
suicidal on many occasions beginning in grammar school.  VA 
medical reports dated in January 1998 indicate that the 
Veteran was depressed but in good health and was not having 
any medical problems.  The Veteran indicated that he has had 
suicidal ideations since his youth.

The Veteran was afforded a VA examination in April 2009.  
After thoroughly reviewing the Veteran's case file, the 
examiner stated that the Veteran's diagnosis of depression 
and anxiety are less likely than not related to his service 
experiences. 

As the only medical opinion on file with regard to the 
Veteran's depression does not relate the depression to the 
Veteran's service-connected disabilities, the evidence weighs 
against the Veteran's claim in this regard.  The VA 
examiner's opinion was based upon a complete review of the 
Veteran's medical records, examination findings, and other 
objective evidence of record.  See generally Prejean v. West, 
13 Vet. App. 444 (2000) (Factors for assessing the probative 
value of a medical opinion include the thoroughness and 
detail of the opinion).  

As to the Veteran's capacity to testify as a layperson to his 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran is competent to describe the symptoms he 
experiences, he is not competent to diagnose the etiology of 
his current disability.  As discussed above, the evidence 
preponderates against the Veteran's assertions that his 
current disability is secondary to his service-connected 
disabilities.

The Veteran's claim of entitlement to service connection for 
depression has also been considered on a direct basis.  
Nonetheless, the requirements for service connection are not 
met in this regard either.  A review of the Veteran's service 
treatment records are absent for any complaints of 
depression.  Service treatment records from 1991 to 1993 show 
no treatment for depression or complaints regarding 
depression.  

The medical records do not begin until 1997, four years after 
the Veteran separated from service.  The Veteran received 
several two VA examinations, in May 2007 and April 2009.  
Neither VA examination attributed the Veteran's depression to 
his period of service.

In the absence of credible medical evidence linking the 
Veteran's current diagnosis of depression to service, the 
Veteran's claim must be denied.  The Board has considered the 
applicability of "benefit of the doubt" doctrine; however, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this matter on that basis.  Rather, in this case, a 
preponderance of the evidence weighs against the claim.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in April 2004 and April 2005, 
prior to the initial adjudication of the claims.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate the claim for service connection 
and included information about verification of in-service 
stressors regarding PTSD.  The Veteran was also sent a PTSD 
questionnaire in April 2005.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  He was also told to submit any medical 
records or evidence in his possession that pertained to the 
claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran  was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in an August 2006 
letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the Veteran is not 
prejudiced in this regard.  As discussed in detail above, a 
preponderance of the evidence is against the claims for 
service connection, and therefore any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore the Veteran's claims 
were readjudicated in June 2007 and May 2009.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA treatment records.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression, secondary 
to service-connected left knee, tinnitus, hearing loss, back, 
left shoulder, neck and right shoulder disabilities, is 
denied. 




____________________________________________
Leonard J. Vecchiollo 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


